DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term ENFIT, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. In the instant case, the ® symbol should be used ONLY by the registrant to identify the trademark in question, as such the instant specification should use the ™ symbol. Furthermore, in the specification the ENFIT trademark should be used in conjunction with generic terminology, e.g. the proper ISO standard or other genericized terminology (e.g. “standardize enteral feeding connector”) to describe the standards employed by the GLOBAL ENTERAL DEVICE SUPPLIER ASSOCIATION, INC. CORPORATION OHIO.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim(s) 3 and 4 is/are objected to because of the following informalities:  Applicant utilizes the ® symbol in identifying the ENFIT trademark. To the extent that ® is intended to be used only by the registrant Applicant should use the ™ symbol. To the extent possible. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites the limitation “the fixed portion and the hinged portion are arranged together to define a flush surface”. However, Examiner notes that such a “flush” surface has not been described in the specification in a manner so as to allow the metes and bounds of “flush” to be adequately determined. Specifically, the term “flush” ordinary defined in a mechanical sense as “completely level or even with another surface” or “(of a door) having a smooth surface, without indented or protruding panels or moldings”, see Lexico.com OED. Examiner notes that there presents numerous embodiments which define various arrangements of gaps and non-smooth hinge constructions between the fixed portion and the hinged portion such that it is unclear if any one particular embodiment should be considered “flush” or all embodiments may equally be considered “flush”. Furthermore, Examiner notes that the instant claim limitation is similar to the manner in which Claim 5 (previously presented) was read and interpreted as read upon by the Blewitt reference. To the extent that Applicant does not acknowledge that particular rejection, but still asserts Claim 1 (as amended) is patentable, it may be presumed that Applicant considers this “flush” arrangement to define a relationship not found in Ingram in view of Reynolds and Blewitt. To the extent that no analysis is provided over the Blewitt reference and there is no clear basis in the specification for determining what is and isn’t “flush” Examiner submits that the term is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6-8, 10, and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,137,511 (“Reynolds”) in view of U.S. Patent No. 2,051,940 (“C-M”).
Regarding Claim 1, Reynolds discloses a syringe (Fig. 13), comprising:
A syringe barrel (6);
A syringe plunger (10, 8 in combination) adapted to advance and retract within the syringe barrel (see generally Fig. 6), the syringe plunger comprising a contact flange (11, 26 in combination) with a fixed portion (26) and a hinged (13) portion (11), the hinged portion movable between a retracted position (not shown, i.e. a position wherein the hinged portion lies substantially inline/flat with the plane of the fixed portion) and an extended position (see generally Fig. 13, particularly wherein the plane of the hinged portion is perpendicular to the fixed portion), the retracted position adapted for use with a syringe pump or manual actuation (see Fig. 6), the extended position adapted for hanging from a support (see Col. 11, Ln. 12-22).
Reynolds discloses the invention substantially as claimed except that, in the retracted position, the fixed portion and the hinged portion are arranged together to define a “flush surface”. Specifically, it is unclear to what extent the hinged portion of Reynolds folds into the fixed portion. However, C-M discloses a related hinged handle (6) which can be used for manipulating and hanging a container (4), wherein the hinged handle is constructed to fold into apposition with a fixed portion (8) defining the perimeter/lip of the container wherein the fixed portion and the hinged portion in this folded, retracted position are arranged to define a flush surface (See Fig. 1), thereby preventing the handle from falling back to or below the level of the top of the vessel and allowing the handles to be stored collapsed and out of the way when not being used (see Col. 1 – Col. 2). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the hinged portion and fixed portion of the invention of Reynolds in a manner that allows the hinged portion to fold into flush alignment with the fixed portion, as disclosed by C-M, in order to permit the handle to fold neatly out of the way when not in use to prevent the handle from falling back to or below the top of the syringe.
Regarding Claim 2, Reynolds discloses when the hinged portion is in the extended position, an opening is defined therethrough for hanging the support (see generally Fig. 13 – see also Col. 11, Ln. 12-22).
	Regarding Claim 6, Reynolds discloses the contact flange comprises a pair of arms (see i.e. the portions of hinged flange from 13 extending to the curved portion) and a central member (e.g. the curved, central portion or 26 which lies central to the hinged portion – whereby either interpretation is consistent with the instantly disclosed device and the disclosure of Reynolds).
	Regarding Claim 7, Reynolds discloses the hinged portion comprises a U-shaped portion comprising end extensions and a central connection portion (see Fig. 13).
	Regarding Claim 8, the device of Reynolds appears to illustrate each of the end extensions to be movably mounted (see at 13) to a pair of arms (see Fig. 13) of the fixed portion by a living hinge (13 – note that the hinge lines run radially away from the longitudinal axis thereby indicating that the partially obscured portion of the fixed portion (26) is enlarged to define two radially opposed arms/wings in a manner consistent with Applicant’s disclosure (see annotated figure below).

    PNG
    media_image1.png
    819
    979
    media_image1.png
    Greyscale


	Regarding Claim 10, Reynolds discloses the syringe plunger comprises a first end (circa 26/11), a second end (circa 8), and a middle body portion (10 as it extends between the first end and the second end), the contact flange being positioned at the first end (see Fig. 13).
	Regarding Claim 11, Examiner notes that absent some additional limitations the phrase “surface features” cannot be ascertained to define and distinguish over the inherent characteristics of the material used to form the contact flange of Reynolds, whereby such “surface feature(s)” could reference any identifiable surface property such as texture/coefficient of friction or any previously unclaimed feature on the surface of the contact flange, e.g. living hinges (13).
Claim(s) 1, 2, 5-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0071853 (“Ingram”) in view of U.S. Patent No. 5,137,511 (“Reynolds”) and U.S. Patent No. 6,766,917 (“Blewitt”).
	Regarding Claims 1 and 5, Ingram discloses a syringe (e.g. 120) comprising:
	A syringe barrel (130);
	A syringe plunger (124) adapted to advance and retract within the syringe barrel, 
the syringe plunger comprising a contact flange (164), the syringe being adapted for use with a syringe pump (see Clm. 1) or manual actuation, the plunger being adapted for hanging from a support (see Fig. 23).
	Ingram discloses the invention substantially as claimed except that the hanging adaptation of the plunger is ascribed to a hinged portion of the plunger contact face. However, Reynolds discloses a related syringe (Fig. 13), comprising:
	A syringe barrel (6);
	A syringe plunger (10, 8 in combination) adapted to advance and retract within the syringe barrel (see generally Fig. 6), the syringe plunger comprising a contact flange (11, 26 in combination) with a fixed portion (26) and a hinged (13) portion (11), the hinged portion movable between a retracted position (not shown, i.e. a position wherein the hinged portion lies substantially inline/flat with the plane of the fixed portion) and an extended position (see generally Fig. 13, particularly wherein the plane of the hinged portion is perpendicular to the fixed portion), the extended position adapted for hanging from a support (see Col. 11, Ln. 12-22) or for use as a thumb loop as desired by the user.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the contact face of the plunger of Ingram to have a fixed portion and a hinged portion, as disclosed by Reynolds, in order to create a loop which is configured for both hanging of the syringe or being used a thumb loop, thereby only achieving the expected results of substituting one well-known hanging feature (e.g. 134, 138) with a suitably, art-recognized alternative – particularly one which comprises additional utility as functioning as a thumb loop during manual operation.
Ingram, as modified by Reynolds, discloses the invention substantially as claimed except for explicitly disclosing that when the hinged portion is in the retracted position, the contact flange defines a flat profile, flush with the fixed portion. Specifically, it is unclear exactly how “flat” the hinged portion will or will not fold with respect to the fixed portion of Reynolds. However, Blewitt discloses a fluid holding container (25) having a closure including a hinged hanging hook (see Fig. 2). Like Reynolds, Blewitt describes the hanging hook to comprise a fixed portion (53) and a moveable flange portion (55) mounted thereto, whereby the flange is moveable between open (Fig. 2) and closed (Fig. 1 or Fig. 3) positions, whereby in the closed position the flange portion and the fixed portion are configured to lie flat with one another to form a flat surface (See Fig. 1). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the hinge and fixed portion of the modified inventio of Ingram to define a flat, flush profile with the hinged portion and the fixed portion in the retracted/closed position, as disclosed by Blewitt, in order to maintain the hanging loop out of the way and non-obstructive during storage or when not in use to hang the syringe or be used as a thumb loop, while also permitting easy deployment by a user to render the container ready for hanging, while allowing the hinge to flow as close/flat as possible without projecting or protruding during normal handling, shipping, or storage of the syringe container (see Clm. 3, Fig. 1-4, Col. 3 and 4 – Blewitt).
	Regarding Claim 2, Ingram, as modified by Reynolds, provides for the hinged portion is in the extended position, an opening is defined therethrough for hanging the support (see Fig. 13, Col. 11, Ln. 11-22 – Reynolds).
	Regarding Claim 6, Ingram, as modified by Reynolds, discloses the contact flange comprises a pair of arms (see Reynolds – Fig. 13, e.g. the portions of the hinge portion which directly depend from the hinge 13 or the portions of the fixed portion which provide for connection of the hinge 13 – see above annotated figure) and a central member (see e.g. 26 or the portion of 11 which interconnects the two arms of the hinged portion).
	Regarding Claim 7, Ingram, as modified by Reynolds, discloses the hinged portion comprises a U-shaped portion comprising end extensions and a central connection portion (see Fig. 13 - Reynolds).
	Regarding Claim 8, Ingram, as modified by Reynolds, discloses each of the end extensions are movably mounted to the pair of arms of the fixed portion by a living hinge (13 – see Fig. 13, Reynolds).
	Regarding Claim 10, Ingram discloses the syringe plunger comprises a first end (RE: the contact flange), a second end (RE: the piston head), and a middle body portion (RE: the rod) - the contact flange being positioned at the first end (see Fig. 23).
	Regarding Claim 11, Ingram discloses the contact flange comprises one or more surface features (see Fig. 21B).
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0071853 (“Ingram”) in view of U.S. Patent No. 5,137,511 (“Reynolds”) and U.S. Patent No. 6,766,917 (“Blewitt”) as applied above, and further in view of JPO 2015-192729 (“Takimoto”)
Regarding Claims 3  and 4, in the instant case Ingram does indicate that the syringe is vented (Abstract), but while indicating that the syringe is for enteral feeding (Abstract), Ingram fails to explicitly describe an “ENFIT compatible coupling” comprising a female connector. However, ISO 80369-3 (ENFIT) is merely one particularly well-known international standard known to the prior art for the construction of enteral syringes. For example, Takimoto describes a related enteral feeding syringe (see Fig. 5B) which is provided with an ENFIT compatible coupling (5) which comprises a female connector (Fig. 7) for engaging with an ENFIT standardized fitting (8).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the modified syringe of Ingram to utilize an ENFIT compatible female connector, as disclosed by Takimoto, thereby only achieving the expected results of selecting a known, internationally standardized fitting construction known to the prior art to be suitable for enteral feeding.
 Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0071853 (“Ingram”) in view of U.S. Patent No. 5,137,511 (“Reynolds”) and U.S. Patent No. 6,766,917 (“Blewitt”) as applied above, and further in view of U.S. Publication No. 2011/0184383 (“Hasegawa”)
Regarding Claim 9, Ingram, as modified by Reynolds, discloses the invention substantially as claimed except for disclosing the contact flange comprises a thickness between about 2.00mm and 2.25mm. Rather Ingram is silent as to the dimensions of the contact flange. However, it has been held that mere changes in size/proportion cannot sustain patentability, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In the instant case, the ordinary artisan would immediately recognize the thickness of the contact flange to be an obvious design choice pursuant to the size of the syringe, material selection for the plunger, and the desired strength of the materials needed to operate in association with the syringe pump to which the invention of Ingram is intended to be used. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the  contact flange of modified Ingram to comprises a thickness of between about 2.00 millimeters and 2.25 millimeters, whereby the instantly selected dimensions constitute a mere obvious design choice incident to the size and materials of the syringe whereby it is understood to obvious to construct such syringes to have a wide variety of dimensions (pursuant to the volume of fluid to be administered and ergonomics related to the hand size of prospective users) and various materials (for combinations of strength, biocompatibility, and cost).
For example, Hasegawa discloses a related syringe with related contact face (28) wherein the contact face can have a thickness of “about 1 to 2mm” a range which overlaps with Applicant’s claimed range and therefore clearly obviates the claimed range in suggestion as to modification of Ingram to provide specific dimensions to the contact face necessary to reduce the invention to practice.

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection, said new ground(s) of rejection being necessitated by amendment.
Examiner notes that while the Blewitt reference was previously cited in the Non-Final Office Action, Applicant’s response provides no analysis of the reference and provides for only general allegation that the prior art fails to teach or suggest the instantly amended features. As such, Applicant’s arguments can be considered only mere allegation of patentability. The prior art, see e.g. Blewitt (see also C-M) establishes that it is known for folding/hinged handles/hangers to fold flat and/or flush with the fixed portion of the container so as to establish a low profile configuration that secures the hinged portion in a retracted configuration when not in use. Such a flat folding configuration would be understood to be beneficial for minimizing the profile of the device and reducing the likelihood of an open hanger/loop accidentally being snagged when not needed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/21/2022